Citation Nr: 1739347	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  08-33 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, to include as secondary to tinnitus.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for headaches, to include as secondary to a service-connected disability.

4.  Entitlement to a rating in excess of 10 percent for right cornea scar.

5.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert C. Brown, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to August 1977, and had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Oklahoma National Guard-including periods of ACDUTRA from February 1977 to April 1977, and from August 1977 to February 1978.

These matters come to the Board of Veterans' Appeals (Board) on appeal from November 2007 (hearing loss), February 2008 (right eye conjunctivitis) and August 2012 (remaining) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In December 2011, the Veteran and his wife testified regarding his claims for bilateral hearing loss and right eye conjunctivitis before the undersigned Veteran's Law Judge during a videoconference hearing.  A transcript of the hearing is associated with the record. 

In March 2012, the Board remanded the claim for bilateral hearing loss so that the Veteran could be afforded new VA examination. 

In September 2015, the Board remanded the above claims for additional opinion, treatment records, Social Security Administration (SSA) records, and service records. 

The issues of increased rating for right eye cornea scar, TDIU, headaches, and a psychiatric disorder were remanded so that the Veteran could be scheduled for a Board hearing.  However, the Veteran withdrew his request for a Board videoconference hearing in writing in March 2016.

In June 2016, the Board remanded these issues and the issue of entitlement to service connection for a right eye disorder, to include conjunctivitis and vision loss, to include as secondary to service-connected right cornea scar, for additional development.  

The Board notes that in its June 2016 decision, the Board also granted a 10 percent evaluation for a right eye cornea scar.  The Board however also remanded the claim of entitlement to rating in excess of 10 percent for right cornea scar because additional pertinent evidence added to the claims file had not yet been addressed by the RO in a supplemental statement of the case (SSOC) and further evaluation of incapacitating episodes, bilateral pain, loss of field of vision, dry eye, conjunctivitis and episcleritis symptoms were intertwined with the decision regarding service connection for additional disabilities of the right eye.

As noted above, in June 2016 the Board remanded the issue of entitlement to service connection for a right eye disorder, to include conjunctivitis and vision loss, to include as secondary to service-connected right cornea scar.  In a subsequent April 2017 rating decision, the RO granted service connection for conjunctivitis of the right eye at an initial 10 percent evaluation, effective November 30, 2007.  As a result, this issue is no longer before the Board.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety, to include as secondary to a service-connected disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, he has a current bilateral hearing loss disability for VA compensation purposes that is consistent with his in-service noise exposure.

2.  The Veteran's headache disability is not related to service, and is not caused or aggravated by a service-connected disability.

3.  The Veteran's right cornea scar disability is not productive of incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months and is not productive of three or four scars that are unstable or painful.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  Entitlement to service connection for a headache disability, to include as secondary to a service-connected disability, is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

3.  The criteria for a rating in excess of 10 percent for a right cornea scar have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.118a, Diagnostic Codes 6009, 7804.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in an October 2011 letter. 

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran to include the reports of October 2011, November 2011 and April 2012 VA examinations.  Additionally, per the June 2016 Board remand instructions, the Veteran underwent a VA examination in August 2016. 

In light of the above, the Board also finds that the RO substantially complied with the June 2016 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf to include the Veteran's hearing testimony.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober.

I.  Service Connection

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include bilateral hearing loss may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as bilateral hearing loss is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Initially, in reviewing the record, the Board notes that the Veteran's service has been presented to medical providers in a variety of ways.  Some providers have indicated he served for six years in the U.S. Air Force.  Some have noted he had a little more than a year of active service.  The Board notes that the Veteran had four months of active service, from April 1977 to August 1977.  He had an additional eight months of active duty for training (ACDUTRA) from February 1977 to April 1977 and from August 1977 to February 1978. 

Active military, naval, or air service includes any period of active duty or ACDUTRA during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d).  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or for injury incurred in or aggravated while performing inactive duty for training (INACDUTRA). 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  While hearing loss is a disease, acoustic trauma sustained during a period of ACDUTRA or INACDUTRA would constitute an injury for the purposes of these laws and regulations.

A. Hearing Loss

Laws and Regulations

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Factual Background and Analysis

The Veteran had a duty MOS of an Airframe Repair Specialist for the period from April to August 1977.  The Duty MOS Noise Exposure Listing of Aircraft Structural Maintenance (Airframe Repair Specialist is not listed) is noted to have a high probability of exposure to hazardous noise.  His ACDUTRA service from August 1977 to February 1978 was at the Will Rogers World Airport. As such the VA concedes that the Veteran had exposure to hazardous noise for his periods of service from April 1977 to February 1978 (10 months).  The Veteran's tinnitus has been found to be service-connected as related to his hazardous noise exposure. 

The earliest post-service treatment record contained in the record is from May 1993. It shows that the Veteran was provided a physical by Cononie Environmental Services Corporation.  He was noted to have mild to moderate high frequency hearing loss in the left ear and moderate to severe high frequency hearing loss of the right ear.  Puretone threshold records and speech scores were not provided.

After the September 2015 Board remand, the RO obtained the Veteran's SSA disability records.  The records noted that the Veteran had a face-to-face interview in January 2007.  The interviewer indicated that the Veteran did not have any "observed difficulty hearing."  On his January 2007 functional capacity assessment it was noted the Veteran did not have any communicative limitations, which included hearing acuity.  A November 2005 treatment record from Dr. E.L., contained in the SSA records, noted that the Veteran denied hearing loss, but he reported occasional earache.

In October 2007, the Veteran was afforded a VA hearing examination.  He reported six years of service with exposure to pneumatic tools, air craft and the flight line.  The examiner noted that the Veteran's civilian occupations included working for the Federal Aviation Administration for 18 months, a security guard for 4 years, and the Local 124 (sheet metal) for 20 years.  The examiner noted that the Veteran's reported tinnitus was "so severe that his reliability is poor.  He claims he hears ringing as well as a 'fog horn' and could not distinguish the pure tones.  Therefore an ABR threshold search is recommended due to it does not require his response and will give a more accurate account of his hearing thresholds."  The examiner was unable to provide an etiological opinion regarding the Veteran's hearing loss because hearing loss could not be diagnosed. 

In February 2008, private audiologist J.W. noted the Veteran reported the onset of hearing loss in service, and that he served as an aircraft mechanic from February 1977 to February 1983.  His puretone results revealed mild to moderate sensorineural hearing loss bilaterally.  Word recognition scores were provided under a different test than the Maryland CNC testing used by the VA.  Under this alternative word recognition test the Veteran had 72 percent recognition in his right ear and 68 percent in his left ear.  He was assessed with bilateral sensorineural hearing loss and bilateral tinnitus.  The audiologist opined that it was at least as likely as not that the Veteran's hearing loss and tinnitus were the result of his exposure to hazardous noise in service. 

In August 2008, private physician Dr. E.L. provided a statement that he had been treating the Veteran since 1993 for hearing loss, and that the Veteran had suffered this "injury" in service.

In September 2008, the Veteran was afforded another VA examination.  The examiner noted the Veteran had service for one year and 18 days.  His 20 years of sheet metal work included occupational loud noise exposure to drill motors, power saws, and hammers, with the use of hearing protection.  He then drove a dump truck for a year, owned a café for two years, and worked in aviation sheet metal from 1997 to 1998 (again at Will Rogers World Airport) with loud noise exposure, with hearing protection.  He then owned a convenience store from 1998 to 2006 and worked as a private investigator and security officer from 2000 to 2006, using hearing protection when discharging a gun.  He denied recreational noise exposure.  He reported constant tinnitus for approximately 20 to 25 years (1988 to 1983), and he was unable to recall a specific date or circumstance for the onset of tinnitus. "Veteran initially hesitant to respond to pure tone stimuli, Veteran was reinstructed numerous times regarding test protocol."  The Veteran had Maryland CNC word recognition scores of 92 percent (right) and 88 percent (left).  A notation indicated that the Veteran "responded to spondee words with one word responses."  He was noted to have moderate to severe sensorineural hearing loss bilaterally. " Numerous re-instruction was presented to [the Veteran] regarding test protocol for speech testing.  Recorded speech testing was attempted bilaterally, however, the veteran failed to respond to recorded stimulus even after multiple re-instruction.  It is this examiner's opinion that the Veteran failed to cooperate with recorded speech testing at 90 dB HL and the Veteran's behavior was consistent with suspected functional component."  The examiner opined that based on her interview and review of the records, and examination of the Veteran, that his hearing loss was less likely than not secondary to acoustic trauma from his military noise exposure and more likely than not related to the Veteran's occupational loud noise exposure where he worked in sheet metal for over 20 years. 

An October 2008, "Hearing Solutions" record noted that the Veteran was exposed to hazardous noise in service and that he had access to and consistently used hearing protection during his service.  Otoscopic examination of the ears showed mild scarring.  Pure tone testing showed severe to profound sensorineural hearing loss bilaterally.  He had Maryland CNC word recognition scores of 24 percent in the right ear and 30 percent in the left ear.  The examiner diagnosed bilateral hearing loss and tinnitus and stated that "after reviewing the veteran's service history it is just as likely as not that the veteran's hearing loss and tinnitus are related to his exposure to hazardous noise while in the service."

The Veteran's wife provided a statement in October 2008, that during the Veteran's time at Will Roger's Airport from August 1977 to February 1978, the Veteran would return home complaining that his ears hurt. 

In March 2009, the Veteran was provided a VA fee-basis examination.  The audiologist noted on the forms for test taking, that there was "poor reliability-no consistent responses," and that the Veteran "stopped responding when told he was inconsistent."  Another notation was of "moderate constant tinnitus bilaterally."  In the March 2009 fee basis examination report, the Veteran reported he served six years in the Air Force, from 1977 to 1983.  He reported the use of air craft, rivet tools, flight line noise, air hammer noise, and firing weapons with his right hand. He stated he used hearing protection and he required a hearing conservation program.  After service he worked: 1) as an air craft mechanic for 20 years with hearing protection and the use of a hearing conservation program, 2) as a sheet metal mechanic in the civil service for 2 years with hearing protection, 3) in security for 4 years with hearing protection, and 4) as a private investigator for 10 years with hearing protection.  He participated in hunting or recreational shooting with hearing protection and used power tools with hearing protection.  The examiner noted that hearing loss could not be determined due to poor reliability and consistency.  He was re-instructed verbally and given written instructions.  He did not respond to any history questions but did respond to 60db talk over. He was made aware of his inconsistencies with no change in consistency or reliability.  The Veteran had zero percent scores on his Maryland CNC speech recognition testing.  The examiner noted that a diagnosis was not possible because of poor reliability.  The examiner noted that the "etiology of the bilateral tinnitus is at least as likely as not due to the noise exposure."

In August 2009, the Veteran had a private evaluation for a medical opinion.  The Veteran was noted to have served for a year and 18 days in the Air National Guard, and then in the Air Reserves, for a total of six years.  While in service he was an aircraft sheet metal mechanic and was "around the loud noises of airplanes almost continuously."  Before he left service he developed "severe difficulty hearing."  He was on the flight line for five months, and he stated that this is what "caused most of the pain and ringing in his ears and hearing loss."  He reported that after service he was in air conditioning and heating with very little noise exposure.  The only other noise exposure he had was in mowing his lawn.  On examination, he had bilateral hearing aids.  His air conduction was greater than his bone conduction.  He had "great difficulty hearing and understanding normal conversation even with the hearing aids."  He was assessed with noise-induced hearing loss. 

A July 2010 audiologist from Mike Ward's Hearing Center noted the Veteran served as an aircraft sheet metal mechanic and was exposed to excessive noise from jet engines, aircraft, flight lines, air hammers, other pneumatic tools and M-16 rifles.  Hearing evaluation results were indicative of profound sensorineural hearing loss bilaterally, with Maryland CNC speech recognition scores of zero percent.  He reported a work history of "a heating and air conditioner specialist for 20 years without the need for ear protection."  The audiologist opined that his hearing loss and tinnitus were at least as likely as not related to his military service, because the exposure to excessive noise described by the Veteran, which resulted in acoustic trauma.

In June 2012, a different audiologist from "Hearing Solutions" evaluated the Veteran.  An otoscopic examination showed that the Veteran's tympanic membranes were abnormal and scarred.  Pure tone threshold findings revealed a profound hearing loss bilaterally.  His Maryland CNC word recognition scores were at zero percent at 110 dB HL, bilaterally.  "During word recognition testing no attempts were made to repeat the correct word."  The evaluator noted that "after reviewing the Veteran's reported service history, it is at least as likely as not that part of the veteran's hearing loss and tinnitus were initiated by his exposure to hazardous noise while in service as aircraft and air tools are known to produce hazardous noise levels."  The evaluator also reported that "this degree and configuration of hearing loss are not generally purely the result of noise exposure, especially given the stated duration of noise exposure in this case."

The Veteran was again afforded a VA examination in June 2012.  The examiner noted that the test results were not valid for rating purposes, and the examiner noted "the Veteran [was] hesitant to respond to pure tone stimuli; Veteran was reinstructed numerous times regarding test protocol.  Today's test results should be interpreted with caution and are not thought to be true thresholds, rather minimal response levels provided by the Veteran."  Additionally, the examiner noted that the Veteran would only respond to words during Speech Reception Testing with one word responses.  His Ipsilateral Acoustic Reflexes were present in the left ear and are not consistent with pure tone thresholds for the left ear that were provided by the Veteran.  The Veteran was "able to communicate with provider utilizing hearing aids with little difficulty during case history, despite the fact that CIC hearing instruments typically have very mild levels of gain and are typically designed for individuals with only mild degrees of hearing loss."  Indeed, the Veteran corrected the provider when he accidentally addressed the Veteran by an incorrect, but very similar, name while in the waiting room hallway.  Bone conduction testing did not reveal any significant air-bone gaps for either the right or the left ear.  Word recognition scores could not be obtained, as the Veteran did not respond to test stimuli.  He was re-instructed while using his hearing aids, but continued to not participate in word recognition testing.  "The Veteran did not respond to any words and would not provide even a guess as a response."  Additionally, the examiner noted that the Veteran had provided different noise exposure histories throughout the appeal.  The examiner then opined that after reviewing the occupational histories that the Veteran's hearing loss was more likely than not related to his occupational loud noise exposure and "less likely than not that any amount of current hearing loss is secondary to acoustic trauma form his four months of military noise exposure working as airframe sheet metal training and working in airframe sheet metal for five months at Will Rogers World Airport."

Per the June 2016 Board remand instructions, the VA examiner who conducted the June 2012 VA examination provided an addendum opinion in August 2016.  The examiner opined that it was less likely than not that the Veteran's hearing loss was caused or aggravated by his service-connected tinnitus.  In making this conclusion, the examiner relied on scientific evidence that indicated that tinnitus did not have an effect on the hearing loss and that hearing thresholds could be obtained in the presence of tinnitus.  The scientific evidence cited also noted that in many cases tinnitus accompanied hearing loss but they did not always occur together.

In a May 2017 correspondence, an audiologist from Mike Ward's Hearing Center noted that the Veteran served as an aircraft sheet metal mechanic and was exposed to excessive noise from firing ranges, M-16 rifles, jet aircrafts, auxiliary power units, engine run-ups, afterburners, air hammers, rivet guns, other pneumatic tools, air compressors, metal on metal impact, cutting torches, shears, generators, and other aircraft and machine shop noise.  The audiologist noted that the hearing evaluation results were indicative of severe to profound sensorineural hearing loss.  The audiologist opined that it was at least as likely as not that the Veteran's bilateral hearing loss and tinnitus were related to his military experience as an aircraft sheet metal mechanic as the noise exposure from the reported in-service hazardous noise resulted in acoustic trauma, hearing loss and tinnitus.  The audiologist also noted that acoustic trauma results in progressive underlying neuropathology that had prolonged long-term consequences of the auditory process.  

The record shows that the Veteran currently has bilateral hearing loss for VA compensation purposes.  While the record demonstrates that the Veteran has had multiple instance where testing results were not valid for rating purposes, the Board notes that hearing loss was for VA compensation purposes was demonstrated on the September 2008 VA examination as the Veteran had Maryland CNC word recognition scores of 92 percent (right) and 88 percent (left).  The first element of evidence of a current disability is accordingly met. 

Therefore, the question to be decided in the present appeal is whether the current bilateral hearing loss disability is associated with the Veteran's active duty.  In this regard, the Board acknowledges that service treatment records are negative for complaints of, treatment for, or findings of hearing loss.  However, when considering the circumstances of the Veteran's service, he was undoubtedly exposed to some noise in service.  

After resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for bilateral hearing loss is warranted.  In support of this conclusion, the Board notes that there are multiple opinions which indicate that the Veteran's current bilateral hearing loss was a result of his in-service noise exposure.  Notably, a February 2008 private audiologist opined that it was at least as likely as not that the Veteran's hearing loss and tinnitus were the result of his exposure to hazardous noise in service while another private physician in August 2008 noted that he had been treating the Veteran since 1993 for hearing loss, and that the Veteran had suffered this "injury" in service.  Additionally, opinions from different private audiologists in October 2008, July 2010 and June 2012 all indicated that it was just as likely as not that the Veteran's hearing loss and tinnitus were related to his exposure to hazardous noise while in the service.  Most recently, a private audiologist in May 2017 opined that it was at least as likely as not that the Veteran's bilateral hearing loss and tinnitus were related to his military experience.

Moreover, the Veteran's conceded in-service noise exposure was sufficient to result in a grant of service connection for tinnitus in the RO's November 2007 rating decision.  This grant was based on the positive nexus opinion of the October 2007 VA examiner who expressly conceded in-service noise exposure.  

The Board acknowledges that the September 2008 VA examiner opined that the Veteran's hearing loss was less likely than not secondary to acoustic trauma from his military noise exposure and more likely than not related to the Veteran's occupational loud noise exposure where he worked in sheet metal for over 20 years.  Additionally, the June 2012 VA examiner opined that the Veteran's hearing loss was more likely than not related to his occupational loud noise exposure and "less likely than not that any amount of current hearing loss is secondary to acoustic trauma form his four months of military noise exposure working as airframe sheet metal training and working in airframe sheet metal for five months at Will Rogers World Airport."

The Board notes, however, that the September 2008 and June 2012 VA examiners did not provide a rationale for their negative nexus opinions.  While the examiners noted that it was more likely than not that the Veteran's hearing loss was related to his occupational loud noise exposure, they did not specifically address why the Veteran's current hearing loss was not related to the Veteran's conceded in-service noise exposure.

Moreover, the Board notes the November 2007 rating decision which granted service connection for tinnitus which was based on the positive nexus opinion of the October 2007 VA examiner.  

The Board acknowledges that in addressing service connection on a secondary basis, a VA examiner in an addendum opinion in August 2016 noted that scientific evidence indicated that tinnitus did not have an effect on the hearing loss and that hearing thresholds could be obtained in the presence of tinnitus.  

However, the fact that the Veteran has been diagnosed as having tinnitus as a result of his in-service noise exposure and granted compensation for tinnitus adds to the credibility of the Veteran's contention that his hearing loss disability is related to service because "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Further, tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id. With regard to the latter, the evidence of record reflects that the Veteran's tinnitus is noise-induced, i.e., a result of his exposure to acoustic trauma during service.  In this regard, the Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss." The Merck Manual, Section 7, Ch. 85, Inner Ear.

As a result, the Board finds that there is an approximate balance of positive and negative evidence regarding the question of whether the Veteran had a current bilateral ear hearing loss disability that was caused by his service.

In sum, for the reasons and bases discussed above, the Board has resolved doubt in favor of the Veteran, and service connection for bilateral hearing loss is granted.  See 38 U.S.C.A. § 5107(b).

B.  Headaches

The Veteran has argued that his headaches are secondary to his service-connected tinnitus.

In an October 2008 correspondence, a private audiologist noted that the Veteran described his tinnitus as constant ringing in both ears that caused headaches and additional difficulty hearing.

Per the June 2016 Board remand instructions, the Veteran underwent a VA examination in August 2016.  The examiner opined that it was less likely than not that the Veteran's headaches were incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the Veteran's service treatment records were negative for complaints or treatments related to headaches.  Additionally, the examiner noted that there were only a few mentions of headaches in the 35 plus years since service.  Notably, an April 1984 treatment note reported that it was unsure whether the Veteran's occasional headaches were necessarily related to his hypertensions or medications.  In December 2010 the Veteran presented with complaints of sinus headaches while a May 2011 treatment report noted clinical signs of an anxiety disorder which included headaches.  The examiner noted that in the over 35 years since service, the triggers or etiologies of headaches had varied.  The examiner indicated that it was less likely than not that the Veteran's headaches were related to service as the service treatment records were negative for headaches, the causes for his headaches were variable and there lacked a clear nexus in service as evidence by the lack of continuity of symptoms related to a consistent chronic cause since separation.  The examiner also opined that it was less likely than not that the Veteran's headaches were due to or aggravated by his service-connected tinnitus.  The examiner noted that there was no evidence and no medical literature that suggested that tinnitus caused or aggravated headaches.  The examiner noted that the Veteran's headache pattern was most consistent with tension type headaches and not migraine or cluster headaches and that while tinnitus can manifest as a symptom of some headache disorders, it did not cause headaches.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a headache disability to include as secondary to a service-connected disability is not warranted.

As there is a current diagnosis of headaches, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Notably, the Board notes that the Veteran's service treatment records are negative for complaints or treatments for a headache disability.  Furthermore, the only medical opinion addressing the etiology of the headache disability weighs against the claim.  As noted above, the August 2016 VA examiner indicated that it was less likely than not that the Veteran's headaches were related to service  

None of the competent medical evidence currently of record refutes these conclusions, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

The Board notes that in an October 2008 correspondence, a private audiologist noted that the Veteran described his tinnitus as constant ringing in both ears that caused headaches and additional difficulty hearing.  This notation however merely repeated the Veteran's self-reported history.
 
The Board notes that a mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Elkins v. Brown, 5 Vet. App. 474, 478 (1993).

Consequently, entitlement to service connection for a headache disability is not warranted on a direct basis.

Regarding service connection on a secondary basis, the Board notes that the Veteran is service-connected for hearing loss, tinnitus, conjunctivitis of the right eye and foreign body scar on the right cornea disabilities.

However, the Board finds that the weight of the evidence is against a finding that the Veteran's current headache disability is etiologically related to the Veteran's military service on a secondary basis.  Notably, the only medical opinion addressing the etiology of the headache disability on a secondary basis weighs against the claim as the August 2016 VA examiner opined that it was less likely than not that the Veteran's headaches were due to or aggravated by his service-connected tinnitus.

None of the competent medical evidence currently of record refutes this conclusion, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

Consequently, entitlement to service connection for a headache disability is not warranted on a direct or secondary basis.

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  
 
The Board notes the Veteran's contentions regarding the etiology of his claimed headache disability.  To the extent that the Veteran himself contends that a medical relationship exists between his claimed current headache disability and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that the headache disability is not a disability subject to lay diagnosis as this diagnosis requires medical training.  More significantly, the Veteran and his representative do not have the medical expertise to provide an opinion regarding the headache disability etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the VA examiner provided detailed rationales in support of his opinions and cited to the relevant evidence.  For this reason, the VA examiner's opinions are the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  


II.  Increased Rating

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2016).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of his eye disability.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matter on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

Factual Background and Analysis

In October 2011, the Veteran was afforded a VA examination.  Slit lamp and external eye examination revealed bilateral mild dermatochalasis and moderate conjunctival injection.  His corneas (plural) were normal, as were his anterior champers, irises, and lenses.  The Veteran had visual field loss, such that he was legally blind (visual field diameter of 20 degrees or less in his better eye).  He was diagnosed with bilateral conjunctivitis.  The examiner noted that "the eye condition did not cause scarring or disfigurement."  The Veteran reported incapacitating episodes of acute symptoms severe enough to require prescribed bedrest and treatment by a physician.  He stated that this occurred for at least one week, but less than two weeks in the prior 12 months.  The incapacitating episodes were caused by pain, as complications form episcleritis and conjunctivitis. 

In November 2011, the Veteran was provided a fee-basis VA examination. ." He described his in-service injury as a "piece of metal, like a fish hook" "shot into [his] eye" while he was working at Chanute Air Force Base.  This piece of metal had to be cut out of his right eye, and he thought he was "going blind."  He reported prior diagnoses of severe episcleritis and conjunctivitis, which he stated were diagnosed in 1978 by Drs. R., T.F., and J.E. (this appears to be a confused listing).  The Veteran described pain, distorted vision, swelling, discharge, glare, halo(es), floaters, sensitivity to light, watering, blurred vision and itching as his symptoms.  He reported his eye was extremely painful and affected the clarity of his vision, and "a lot of times [he] can't get out of bed."  He reported at least one week but less than two weeks of incapacitating episodes in the prior 12 months, due to pain.  His right corrected distance and near vision were both 20/50.  He had no "corneal irregularity that resulted in severe irregular astigmatism."  His right and left corneas were normal.  He also had normal anterior chambers, irises, lenses, and fundi.  There was contraction of the visual field.  His decrease in vision was not attributed to keratoconus or another corneal condition because his decreased vision was from an unknown cause.  He had no scarring or disfigurement as a result of his conjunctivitis.  Based on the physical examination, Dr. J.S. noted that the VA's diagnosis of foreign body scar on the right cornea should be changed because no scar was found.  Instead he diagnosed "visual field restriction OU and unspecified conjunctivitis OU."  The Board notes that OU stands for oculus uterque, or both eyes.

The Veteran was afforded yet another VA examination in April 2012.  Following examination of the Veteran, the examiner diagnosed dry eyes OU, unspecified conjunctivitis OU, severe vision impairment OU, episcleritis OU, metallic foreign body OS and photophobia.  The Veteran reported that he had a metallic foreign body injury to the right eye and that since then both eyes were constantly painful, watery and light sensitive.  Slit lamp and external eye examination revealed bilateral dermatochalasis and bilateral "trace punctate epithelial."  The examiner noted that the Veteran's visual field testing revealed a defect.  The examiner noted the Veteran had statutory (legal) blindness (visual field diameter of 20 degrees or less in the better eye).  The examiner did not find scarring or disfigurement attributable to any eye condition.  The examiner noted the Veteran had not had any incapacitating episodes attributable to his eye conditions in the prior 12 months.  The examiner remarked that after a review of the record, she found that there were "no signs of chronic conjunctivitis or corneal scar of the [Veteran's] right eye today."  "A unilateral foreign body, especially one that doesn't leave a scar, would not cause bilateral dry eyes."  The examiner also noted that the Veteran's severe peripheral vision loss, first noted in an October 2011 examination, and repeated today on formal visual field testing, was not substantiated by any physical findings upon eye examination.  Additionally, the visual field technician noted multiple inconsistences throughout the visual field test, indicating unreliable results.

In September 2015, the Veteran complained of blurred near vision to the Norman Vision Clinic.  After testing and "final spectacle Rx" the Veteran's vision was corrected to 20/20 in all variances.  On slit lamp review he "had an area of vascularized tissue which extends from the conjunctiva to the corneal surface.  The lesion was less than 1mm in diameter."  The record does not state which eye is affected by the "lesion."  He was diagnosed with bilateral seasonal allergic conjunctivitis, dry eye syndrome, bilateral acute conjunctivitis, bilateral pinguecula, bilateral simple episcleritis, bilateral non senescent cataracts, and he was noted to be status post laser surgery.

In October 2015, Dr. T.A.F. provided an eye condition disability benefits questionnaire.  The Veteran was given diagnoses of cataracts, episcleritis, conjunctivitis and dry eye.  The Veteran had corrected distance and corrected near vision of both eyes of 20/40 or better.  Slit lamp and external eye examination revealed pinguecula and cataracts of both eyes.  Dr. T. F. selected that the Veteran had scarring attributable to his eye condition and selected "surface contour of scar elevated or depressed on palpation (or inspection in the case of sclera)" without elaboration.  Dr. T.F. recorded that the Veteran had photophobia episcleritis which resulted in at least six weeks of incapacitating episodes in the prior 12 months.  Underneath he wrote "light sensitivity and eye pain difficulty at all times."  He noted that the Veteran's eye conditions did not impact his ability to work.

In an October 2015 treatment record, Dr. T.A.F. noted a right eye injury in service due to a metallic foreign body that entered and scarred the conjunctiva and cornea.  "It is widely documented that traumatic injuries such as these can cause the symptoms [the Veteran] has."  He stated that a penetrating injury causes detrimental damage to the eyeball.  He noted that the Veteran's difficulty with his eye has limited his functionality and he had chronic pain/discomfort in the eye.

The Veteran underwent a VA examination in September 2016.  The Veteran had complaints of pain and redness in his right eye which was treated with eye drops.  The external examination for the lids/lashes was normal.  There was conjunctivitis and pinguecula of the right eye.  The cornea, anterior chamber and iris were normal.  He had a cataract of the right eye.  The internal examination was normal.  The Veteran had a decrease in visual acuity or other visual impairment that was attributable to his conjunctivitis and cataract.  The examiner specifically noted that the Veteran did not have any eye condition that caused scarring or disfigurement.  The Veteran did not have any scarring or disfigurement attributable to any eye condition.  Due to the Veteran's conjunctivitis, the Veteran had episodes of incapacitation for less than 1 week where he was told by a doctor to rest.  The Veteran's eye disability did not impact his ability to work.  The examiner indicated that there was no clinical evidence to support a diagnosis of episcleritis, a corneal scar or dry eyes.  On examination, the corrected distance in both the right and left eyes was 20/40 or better.

The Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's service-connected right cornea scar.

Notably, in a September 2009 rating decision, the RO granted service connection for foreign body scar on the right cornea, and provided a noncompensable rating.  In October 2009, the Veteran stated that per the RO's decision to grant service connection, he wished to cancel this appeal to the Board, but continue the appeals of hearing loss and tinnitus.  A handwritten note on the side of this statement, from someone at the RO, noted that there was a November 17, 2009 statement that contradicted this and indicated a continuation of the request for an appeal of the increased rating claim.  The November 2009 letter or telephone contact mentioned by the RO is not contained in the record; however, there are November 2009 statements (including a November 19, 2009 statement) about wishing to continue his service connection for right eye conjunctivitis claim.  An October 2009 letter from the Veteran's then-representative additionally requested cancelation of the appeal for the Veteran's increased rating eye claim.  Treatment records provided in December 2009 address the Veteran's right eye, but in relation to whether he has additional disability (conjunctivitis/episcleritis) as a result of his in-service eye injury.  A July 2010 statement from the Veteran specifically addressed conjunctivitis of the right eye.  The first record which may be construed as a claim for increased right corneal scar claim was an August 2011 statement from the Veteran, which noted a general worsening of eye symptoms.  An August 2012 rating decision continued the noncompensable rating for the Veteran's foreign body scar on the right cornea.

The criteria for rating disabilities of the eyes were revised, effective December 10, 2008.  However, the revised criteria are only applicable to claims filed on or after the effective date of the regulation change, December 10, 2008. See 73 Fed. Reg. 66,543, 66,544 (Nov. 10, 2008) (Applicability Date).  As noted above, there is some discrepancy about when the Veteran's increased rating claim began.  The Board was able to find an August 2011 statement noting increased eye symptoms.  Prior statements from the Veteran included canceling his increased rating claim, but continuing his conjunctivitis claim.  The Board, therefore, will address the rating criteria after the December 10, 2008 regulation change.

The service-connected foreign body right cornea scar was assigned an initial noncompensable (0 percent) rating under the criteria found at 38 C.F.R. § 4.79, Diagnostic Code 6009, for unhealed eye injury. 

As noted above, in its June 2016 decision, the Board also granted a 10 percent evaluation for a right eye cornea scar which was effectuated in an August 2016 rating decision which granted a 10 percent rating under Diagnostic Code 7804.

Parenthetically, in a subsequent April 2017 rating decision, the RO also granted service connection for conjunctivitis of the right eye at an initial 10 percent evaluation, effective November 30, 2007 under Diagnostic Code 6018.

Diagnostic Code 6009, for unhealed eye injury provides ratings based on the General Rating Formula for Diagnostic Codes 6000 through 6009.  The General Rating Formula provides that an evaluation should be provided on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.  A Note following the General Rating Formula noted that for VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bedrest and treatment by a physician or other healthcare provider.

With respect to loss of visual impairment, visual acuity is determined based on corrected distant vision.  38 C.F.R. § 4.76 (b).  The General Rating Formula for visual impairment reflects that a noncompensable rating is warranted for impairment of central visual acuity when the corrected visual acuity is 20/40 or better in both eyes.  A 10 percent rating is assigned for vision in one eye of 20/40 and in the other eye of 20/50; or, vision in one eye of 20/70 and 20/40 in the other eye; or, vision of 20/100 in one eye and 20/40 in the other eye.  A 20 percent rating is assigned for vision of 20/70 in one eye and 20/50 in the other eye; or, 20/100 in one eye and 20/50 in the other eye; or, 20/200 in one eye and 20/40 in the other eye; or, vision of 15/200 in one eye and 20/40 in the other eye.  See 38 C.F.R. § 4.79.

Under Diagnostic Code 6009, incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months warrant a 10 percent rating.  Incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months warrant a 20 percent rating. Incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months warrant a 40 percent rating. Incapacitating episodes having a total duration of at least six weeks during the past 12 months warrant a 60 percent rating. 38 C.F.R. § 4.79, General Rating Formula for Diagnostic Codes 6000 through 6009 (2016).

Although painful scars are not among the criteria used to rate diseases of the eye under 38 C.F.R. § 4.79, disability ratings may be assigned for painful scars.  Under 38 C.F.R. § 4.118, Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Five or more scars that are unstable or painful warrant a 30 percent evaluation.  Note (1) explains that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118.

Under Diagnostic Code 7800, a 10 percent rating is assigned for one characteristic of disfigurement.  A 30 percent evaluation is assigned in cases of visible or palpable tissue loss and either gross distortion or asymmetry of one feature or a paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with two or three characteristics of disfigurement.  A 50 percent evaluation is warranted in cases of visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with four or five characteristics of disfigurement.  An 80 percent evaluation is warranted in cases of visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with six or more characteristics of disfigurement. 38 C.F.R. § 4.118, Diagnostic Code 7800. 

According to Note (1), the eight "characteristics of disfigurement" are: (1) a scar of five or more inches (13 or more cm.) in length; (2) a scar of at least one-quarter inch (0.6 cm.) wide at the widest part; (3) surface contour of the scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper- pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id.  Note (4) directs that disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, should be separately evaluated under the appropriate diagnostic code(s) and § 4.25 applied to combine the evaluation(s) with the evaluation assigned under this diagnostic code. 

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage.  Note (2) provides that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The mid-axillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under 38 C.F.R. § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.  38 C.F.R. § 4.118.

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling. Note (1) to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The mid-axillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under 38 C.F.R. § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.  38 C.F.R. § 4.118.

Diagnostic Code 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118.

Regarding impaired corrected distance vision, the Board notes that the September 2016 VA examination demonstrated corrected distance in both the right and left eye that was 20/40 or better.  As noted above, a noncompensable rating is warranted for impairment of central visual acuity when the corrected visual acuity is 20/40 or better in both eyes.  As a result, a rating in excess of 10 percent under Diagnostic Code 6009 based on impaired corrected distance vision is not warranted. 

The Board also finds that a rating in excess of 10 percent under Diagnostic Code 6009 is not warranted based on incapacitating episodes.  As noted above, to warrant a rating in excess of 10 percent under General Rating Formula for Diagnostic Codes 6000 through 6009, the Veteran must have incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  The September 2016 VA examination noted that the Veteran had episodes of incapacitation for less than 1 week which would warrant only a 10 percent rating the General Rating Formula for Diagnostic Codes 6000 through 6009.  Additionally, the Board also notes that the VA examiner also specifically attributed both the visual disturbance and the incapacitating episodes to the Veteran's conjunctivitis which is a separately service-connected disability granted in an April 2017 rating decision.  The current 10 percent evaluation for conjunctivitis of the right eye is not currently under appeal.

Regarding a rating in excess of 10 percent under Diagnostic Code 7804, a rating in excess of 10 percent requires three or four scars that are unstable or painful warrant a 20 percent evaluation.  On VA examination in September 2016, the examiner specifically indicated that the Veteran did not have any eye condition that caused scarring or disfigurement, did not have any scarring or disfigurement attributable to any eye condition and that there was no clinical evidence to support a diagnosis of episcleritis, a corneal scar or dry eyes.  

Accordingly, there is no evidence that the Veteran has more than one painful scar from his right cornea scar to warrant a rating in excess of 10 percent.

A rating in excess of 10 percent is also not warranted under Diagnostic Code 7801, as the Veteran's scar is not at least 12 square inches in area.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2016).  Furthermore, there is no evidence of record that the scar causes any impairment of function, or that it has a disabling effect which is not considered under diagnostic codes 7800, 7801, or 7802.  

As to Diagnostic Code 7805, no scar has not been found to result in limitation of function.  There have been no other pertinent physical findings, complications, signs and/or symptoms (such as muscle or nerve damage) associated with any scar (regardless of location) and the scar has been found to have no impact on the Veteran's ability to work

In sum, a rating in excess of 10 percent is not warranted at any point during the rating period on appeal for right cornea scar.  As the preponderance of the evidence is against a higher rating, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53.




ORDER

Entitlement to service connection for bilateral hearing loss as secondary to tinnitus is granted.

Entitlement to service connection for headaches, to include as secondary to a service-connected disability is denied.

Entitlement to a rating in excess of 10 percent for right cornea scar is denied.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims remaining on appeal.  

Regarding the Veteran's acquired psychiatric disorder to include PTSD disability, the Board notes that the Veteran underwent a VA examination in April 2014.  The examiner found that the Veteran did not meet the criterion for a diagnosis of PTSD. The Veteran was diagnosed with persistent depressive disorder with anxious distress, with persistent moderate major depressive episode.  The examiner opined that it was less likely than not that the Veteran's claimed psychiatric disability was proximately due to or the result of the Veteran's service-connected conditions.

Notably, the Veteran is currently service-connected for tinnitus, conjunctivitis of the right eye and right cornea scar disabilities.  Additionally, as addressed above, service connection has been granted for a bilateral hearing loss disability.

The Board notes that 38 C.F.R. § 3.310(a) permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

As noted above, the April 2014 VA examiner opined that it was less likely than not that the Veteran's acquired psychiatric disorder was proximately due to or the result of the Veteran's service-connected conditions.

However, the examiner failed to specifically address whether the Veteran's service-connected disabilities have aggravated his claimed acquired psychiatric disability.  Thus, this opinion does not adequately address whether the Veteran's service-connected disabilities aggravated his claimed acquired psychiatric disability.

As such the Board finds that the evidence currently of record is insufficient to resolve the claim for an acquired psychiatric disorder, to include PTSD, depression, and anxiety to include as secondary to a service-connected disability and that further medical clarification in connection with this claim is warranted.

As a result, the Board finds that additional development is needed to determine whether the Veteran's acquired psychiatric disorder to include PTSD disability is related to his active duty service to include as being caused or aggravated by his service-connected bilateral hearing loss, tinnitus, conjunctivitis of the right eye and right cornea scar disabilities.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (4).  

Regarding the Veteran's claim for a TDIU, as discussed above, the Board has granted the Veteran's claim for service connection for a bilateral hearing loss disability in this decision.  The agency of original jurisdiction (AOJ) will assign a disability rating for this disability in the first instance.  Clearly, the AOJ has not had the opportunity to consider the Veteran's TDIU claim in light of the Board's grant of service connection for a bilateral hearing loss disability.  

Additionally, the Board notes that further development and adjudication of the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety, to include as secondary to a service-connected disability claim may provide evidence in support of his claim for TDIU.  See, Henderson, supra; Harris, supra.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Return the claims file to the examiner that examined the Veteran for his claimed acquired psychiatric disability in April 2014.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.  If the new examiner feels that physical examination is necessary, such examination should be scheduled.  

The examiner should determine the nature, extent of severity, and etiology of any psychiatric disorder(s) which may have been present at any time during the pendency of this appeal, to include PTSD.  The examiner should provide a diagnosis for any psychiatric disorder that existed during the pendency of this claim.  

Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such psychiatric disorder, to include PTSD if diagnosed, is related to any incident of the Veteran's active duty service, to include a fear of hostile military or terrorist activity.  

The examiner should also provide an opinion as to whether if it is at least as likely as not (at least a 50 percent probability) that any such psychiatric disorder, to include PTSD if diagnosed, is caused or aggravated by his service-connected bilateral hearing loss, tinnitus, conjunctivitis of the right eye or right cornea scar disabilities.

If the examiner finds that the Veteran's acquired psychiatric disorder to include PTSD disability has been permanently aggravated/worsened by a service-connected disability, to the extent feasible, the degree of worsening should be identified.  

All opinions expressed by the examiner must be accompanied by a complete rationale.

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

3.   Following the implementation of the new disability rating assignment for bilateral hearing loss, completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims remaining on appeal must be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


